cca_2013071915074952 id ---------- office uilc number release date from ----------------------- sent friday date pm to --------------- cc ----------------- subject third party contacts ------- below are responses provided by -------regarding third party contacts --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- -------------------------- from ---------------- sent thursday date pm to ----------------------- cc --------------------------- subject re ------------ form questions ------------------------ hi ------ - below is our response to the questions you posed to us call me to discuss if you have further questions please feel free to what kind of third party contacts must irs personnel report on a form are there any contacts that do not need to be reported on form in general all third-party_contacts must be reported on form a third-party contact is defined as a communication which is initiated by an irs employee is made to a person other than the taxpayer is made with respect to the determination or collection of the tax_liability of such taxpayer discloses the identity of the taxpayer being investigated and discloses the association of the irs employee with the irs sec_301_7602-2 sec_7602 does provide four exceptions however contacts are not considered reportable third-party_contacts where the taxpayer has authorized the contact where providing notice of the contact would jeopardize the collection of any_tax where the person contacted fears reprisal and where the contact is made with respect to any criminal investigation sec_7602 further there are three non-statutory exceptions contacts regarding an issue or matter in litigation contacts made to an expert or consultant hired by the irs and contacts with government officials for information generally available to the public are all excepted from the third-party_notice requirements see sec_301_7602-2 litigation contacts c b experts subject_to disclosure restrictions pursuant to a written_agreement f government officials for publically available information where the contact need not be reported due to an exception there are a number of procedures to follow in some cases such as the criminal investigation exception the irs does not fill out form in other cases such as jeopardy the form is filled out but not forwarded to the third-party contact coordinator until the jeopardy situation no longer exists please see irm for complete details where the irs issues a third-party_summons providing the taxpayer with proper notice of the summons satisfies sec_7602 see sec_301_7602-2 anderson v united_states internal_revenue_service no mc 12-12-blg-cso wl at d mont date thus while issuing a third-party_summons is a third-party contact the revenue_agent need not record the summons on form irm is there a substance test for third party contacts for example if a revenue_agent contacts a third party merely to schedule a meeting must that phone call be reported must text messages with third party contacts be reported there is no substance test per se for third-party_contacts however as noted above for a contact to be considered a third-party contact the contact must be made with respect to the determination or collection of the tax_liability of such taxpayer sec_301_7602-2 it is possible that a contact where the ra merely schedules a meeting would be a third-party contact because scheduling the meeting could be seen as an administrative action to ascertain the correctness of a return see sec_301_7602-2 nevertheless there are no reported cases construing the language of this portion of the regulation so it is difficult to say whether a court might take a narrow or wide view of the phrase administrative action the safest approach is to include non-substantive contacts a text message is a form of contact and therefore would fall within the third-party contact rules -------------------------------------------------------------------- who is responsible for making sure each contact was properly logged in general the employee who makes the third-party contact is responsible for ensuring that the contact is properly logged irm what processes does the irs have in place to ensure that third party contacts are being properly reported ------ - it seems that the client is in a better position to answer this question than we are neither the statute nor the regulations set forth a review process there are third-party contact coordinators in each office who should be able to assist practically speaking what happens if a revenue_agent or officer forgets to complete a form as a practical matter if a revenue_agent or officer forgets to complete form they should complete the form as soon as possible there is no independent cause of action for violating third-party contact rules as far as we are aware the irs has never been sued for violating the third-party contact rules though taxpayers have occasionally attempted to assert these types of violations as a defense to summons enforcement or collection actions by a taxpayer against the irs under sec_7433 however sec_7433 only allows a taxpayer to in theory a violation of sec_7602 might support a suit recover actual direct economic damages and court costs it is unclear what actual direct economic damage a taxpayer would suffer as a result of a violation of sec_7602 is any part of this process automated from the irs’s ics history ------ - we will defer on this question to you and the client if our case was directed to a corporation rather than an individual would we still be required to comply with c we assume that c is a typo and that the question refers to sec_7602 this section applies to corporations as well as individuals sec_7602 provides for notice to taxpayers taxpayers are defined as any person subject_to any internal revenue tax sec_7701 person is defined as including corporations sec_7701 we also note that a number of the examples in the regulations under sec_7602 refer to businesses what happens if the irs contacts a third-party during a parallel investigation for example if the irs is investigation potential penalty conduct for person a and also investigating a business_associate person b for related penalty conduct are the irs’s third party contacts in the parallel investigation of person b reported to person a what if a third party sits for an interview with the irs in which they discuss potential penalty conduct by two different people how is that reported in this situation the contact is only a third-party contact with regards to person a the regulations explicitly state while a contact made for the purpose of determining a particular taxpayer's tax_liability may also affect the tax_liability of one or more other taxpayers such contact is not for that reason alone a contact 'with respect to' the determination or collection of those other taxpayers' tax_liabilities sec_301_7602-2 see also sec_301_7602-2 example if the irs asks a third-party to an interview to discuss person a and the witness discusses person a and b this remains a third-party contact only with regards to person a so long as the purpose of the contact was an investigation of person a see sec_301_7602-2 example what happens if a third party is not asked during the initial interview about the fear of reprisal but later comes to the irs or the doj and expresses concerns can the service retroactively flag a third party contact as fearing reprisal once a third party contact expresses fear of reprisal is that contact always shielded from disclosure even in future contacts we first note that the irs should be asking at the initial interview whether the third-party witness fears reprisal fear reprisal nothing in the statute or regulations would prevent the irs from retroactively flagging the contact as fearing reprisal though we are not aware of any procedure in the irm for doing so irm should a third-party witness after the initial interview state that they now once a third-party witness states that they fear reprisal from a particular taxpayer then contacts of that witness with regards to that particular taxpayer are shielded nevertheless further contacts must be documented as set forth in irm further should that witness be contacted regarding a different taxpayer the irs ought to make a new reprisal determination though the irs may consider case history in making that determination irm
